DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendments filed 11/24/21 and 11/29/21 has been entered. Claim(s) 1-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all drawing objections from the previous Office Action mailed on 8/25/21.
	Applicant’s amendments have overcome all rejections under 35 USC 112 and 103 from the previous Office Action mailed on 8/25/21.  New grounds for rejection are set forth below.
Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “cause the workstation to” should be modified to read “further cause the workstation to” to clearly define the function in addition to the previously defined functions in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 15, and 20 recite(s) the limitation "a simulator" and “a surgical device” with no further structural definition of either.  These non-structural terms do not have a plain and customary meaning, nor are they defined in the claim beyond referring to each by name alone.  A “simulator” and a “surgical device” could reasonably have an infinite number of meanings, in the context claimed, based on the lack of plain and customary meaning or further definition defining the metes and bounds of the claimed limitation.  Thus, claim 1, 15, and 20, and dependent claims 2-9, 11-14, and 16-19 based on their 
Claim(s) 1 recite(s) the limitation "receive position information of a surgical device from the simulator” followed by the limitation “determine pose information of the surgical device based on the images of the simulator captured by the imaging device in which the surgical device has been placed".  First, it is unclear how the simulator provides the claimed “position information”, as the simulator is merely referred to by name alone, with no structure defining what constitutes a simulator including any structure configured to provide position information of a surgical device.  Next, it is unclear how position information is determined for a surgical device, as the claimed imaging device is recited for capturing images of the simulator, not a surgical device expressly.  In fact, a surgical device is not positively recited as a required element of the system, nor is it defined relative to the simulator in the former limitation.  Moreover, the limitation “the images of the simulator captured by the imaging device in which the surgical device has been placed” is further ambiguous because it is unclear whether the surgical device is intended to be placed in the imaging device or in the simulator.  Finally, the term “pose information” includes position and orientation information of the surgical device (according to Applicant’s specification, par. 0041), so it is unclear whether the previously recited “position information of a surgical device” is referring to the same position information that is later determined or in addition to, thus providing two sets of position information for a given surgical device. Therefore, claim 1 is indefinite.
Claim(s) 2 recite(s) the limitation " an electromagnetic (EM) sensor associated with the surgical device, wherein receiving position information of the surgical device includes receiving position information from the EM sensor, the position information indicating a position of the surgical device in space".  However, claim 1 states that position information is received “from the simulator”.  Thus, it is unclear whether the EM sensor associated with the surgical device is providing position information in addition to the position information from the simulator, or if the simulator is being further defined as comprising an EM sensor for providing this information.  Therefore, claim 2 is indefinite.
Claim(s) 3 and 19 define the surgical device as being “virtual”.  However, claim 1 and 15, from which claims 3 and 19 depend, define the surgical device as being placeable in the simulator, which can be captured in images by an imaging device, in order to determine position and pose information.  Thus, 
Claim(s) 4-5, 16-17 and 20 recite(s) various limitations that require a predicting step or function (i.e., wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information and the pose information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; predicting an effect a manipulation of the surgical device would have on the anatomical feature; and generating on the display a change in state of the visual representation of the anatomical feature, the change in state corresponding to the predicted effect on the anatomical feature).  However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”1) for performing the claimed specific computer function.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the predictions are actually performed.  Additionally, the same claim limitations refer to “an analysis”, which again is merely referred to by name alone, and the written description lacks any algorithm or description for how such an analysis is performed.  Thus it is unclear how the predicting steps and functions of claims 4-5, 16-17 and 20 are performed, rendering these claims indefinite.
Claim(s) 4 recite(s) the limitation "wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information and the pose information of the surgical device"  The phrase “the position information and the pose information of the surgical device” renders the claim indefinite as it is unclear how the “position information” is different from the “pose information”, as the pose information is defined in the specification as comprising both position and orientation information.  The same rationale applies to claim 20 which recites “based on the position 
Claim(s) 13 recite(s) the limitation "wherein a reaction of the virtual tissue to the applied local displacement is calculated from mechanical properties assigned to structures in the virtual tissue ". However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”2) for performing the claimed specific computer function of calculating reaction of the virtual tissue to the applied local displacement.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the calculation(s) is/are actually performed.  Thus, it is unclear how the calculating functions of claim 13 are performed, rendering the claim indefinite.
35 USC 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 4-5, 13, 16-17 and 20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 4-5, 16-17 and 20 recite(s) various limitations that require a predicting step or function (i.e., wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information and the pose information of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device; wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information of the surgical device; wherein 3) for performing the claimed specific computer function.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).  Although the present written description refers to the act of predicting or to predict, it merely refers to the term in the same generic manner tied to a desired outcome as claimed, without defining the underlying algorithm for accomplishing the claimed results.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the predictions are actually performed.  Additionally, the same claim limitations refer to “an analysis”, which again is merely referred to by name alone, and the written description lacks any algorithm or description for how such an analysis is performed.  Therefore, the written description requirement is not met.
Claim(s) 13 recite(s) the limitation "wherein a reaction of the virtual tissue to the applied local displacement is calculated from mechanical properties assigned to structures in the virtual tissue ". However, the written description as originally filed does not disclose an algorithm ("a finite sequence of steps for solving a logical or mathematical problem or performing a task”4) for performing the claimed specific computer function of calculating reaction of the virtual tissue to the applied local displacement.  The written description lacks any understandable terms defining such algorithm including as a mathematical formula, in prose, in a flow chart, or in any other description as to how the calculation(s) is/are actually performed.  Therefore, the written description requirement is not met.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-10, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being obvious over US 2010/0167250 to Ryan.  
Regarding claims 1, Ryan teaches a system and method for simulating surgery (Abstract; FIG. 1, ref. 10: Surgical Training Simulator), the system comprising: a simulator (par. 0017-18; FIG. 1-3, ref. 20: body form apparatus); an imaging device configured to capture images of the simulator (par. 0018: camera capture images of instruments inside body form of body form apparatus); a workstation in electrical communication with the simulator and including: a display; a processor coupled to the display; and a memory coupled to the processor, the memory having instructions stored thereon (par. 0017; FIG. 1, ref. 36: computer, connected to training simulator, with monitor and including software configured to perform various functions including receiving and processing data) which, when executed by the processor, cause the workstation to: receive position information of a surgical device from the simulator (par. 0019; 0020: computer receives position data of instruments in body form of body form apparatus from an instrument tracking system); determine pose information of the surgical device based on the images of the simulator captured by the imaging device in which the surgical device has been placed (par. 0018; 0020: cameras in communication with computer to provide visual images for a calculation in computer of position and alignment of instruments in body form of body form apparatus); generate on the display a visual representation of the surgical device relative to a visual representation of an anatomical feature (par. 0018-0020 and 0023: position and alignment data from instrument tracking system and camera system are used by graphics engine of computer to render simulated instruments and simulation of organs on display monitor); and simulate, on the display, an effect a manipulation of the surgical device has on the visual representation of the anatomical feature (par. 0023: graphic engine of computer further causes the display to reflect distortion in the surface of a rendered organ if the position of the simulated instrument enters the space occupied by the rendered organ).
Regarding claim 15, Ryan teaches a system for simulating surgery (Abstract: Surgical Training Simulator), the system comprising: a simulator (par. 0017-18; FIG. 1-3, ref. 20: body form apparatus); a 
a workstation in electrical communication with at least one of the surgical device or the imaging device, the workstation including: a display; a processor coupled to the display; and a memory coupled to the processor, the memory having instructions stored thereon (par. 0017; FIG. 1, ref. 36: computer, connected to training simulator, with monitor and including software configured to perform various functions including receiving and processing data) which, when executed by the processor, cause the workstation to: receive image data from the imaging device (par. 0018; 0020: cameras in communication with computer); analyze the image data to determine pose information of the surgical device with respect to the simulator (par. 0018; 0020: upon receiving the images from the cameras, the computer is configured to calculate the position and alignment of instruments in body form of body form apparatus); Page 4 of 8Application No.: 16/813,866 Attorney Docket No. C00019490US01(00017-01081US00)receive position information of the surgical device with respect to the simulator from the simulator (par. 0019; 0020: computer receives position data of instruments in body form of body form apparatus from an instrument tracking system); generate on the display a visual representation of the surgical device relative to a visual representation of an anatomical feature based on the determined pose information of the surgical device and the received position information of the surgical device (par. 0018-0020 and 0023: position and alignment data from instrument tracking system and camera system are used by graphics engine of computer to render simulated instruments and simulation of organs on display monitor); and simulate, on the display, an effect a manipulation of the surgical device has on the visual representation of the anatomical feature (par. 0023: graphic engine of computer further causes the display to reflect distortion in the surface of a rendered organ if the position of the simulated instrument enters the space occupied by the rendered organ).
Regarding claim 20, Ryan teaches a method of simulating surgery (Abstract: Surgical Training Simulator), the method comprising: receiving position information of a surgical device with respect to a simulator (par. 0019; 0020: computer receives position data of instruments in body form of body form apparatus from an instrument tracking system); receive images from an imaging device of the simulator and the surgical device (par. 0018; 0020: cameras in communication with computer to provide visual 
Although Ryan discloses the system and method includes a replication of a body torso, Ryan fails to specifically teach that the surgery is a thoracoscopic lung surgery as recited in the preamble of claims 1, 15 and 20.  Examiner previously took OFFICIAL NOTICE that it is old and well known to perform thoracic surgical procedures in the non-final office action mailed on 8/25/21.  Because Applicant did not traverse the Examiner’s assertion of official notice in the last response, the statement is taken to be admitted prior art.  Therefore, it would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to supplement Ryan with the teachings known to those in the art by simulating thoracic surgical procedures in order to yield the predictable result of providing simulated practice for performing thoracic procedures. 
Regarding claim 2, Ryan further teaches an electromagnetic (EM) sensor associated with the surgical device, wherein receiving position information of the surgical device includes receiving position information from the EM sensor, the position information indicating a position of the surgical device in space (par. 0019: instrument(s) three-dimensional position and alignment is tracked by a sensor-based magnetic tracking system).
Regarding claim 3, Ryan further teaches wherein the surgical device is a working surgical device, a control representative of a working surgical device, or a virtual surgical device (par. 0017: instruments may include same instruments used in an actual surgical procedure.).
Regarding claim 4, Ryan further teaches wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information and the pose information of the surgical device (par. 0023: graphic engine of computer further causes the display to reflect distortion in the surface of a rendered organ, thus inherently predicting the effect (i.e., the distortion), if the position of the simulated instrument enters the space occupied by the rendered organ).
Regarding claim 5 and 17, Ryan further teaches wherein the workstation predicts the effect on the visual representation of the anatomical feature based on a type of actuation of the surgical device (par. 0017 and 0023: graphic engine of computer further causes the display to reflect distortion in the surface of a rendered organ, thus inherently predicting the effect (i.e., the distortion), if the position of the simulated instrument enters the space occupied by the rendered organ, including rendered models of instruments which may vary, with rendered elements of the simulation to perform various surgical tasks).
Regarding claim 6, Ryan further teaches wherein the type of actuation of the surgical device includes at least one of clamping, stapling, or cutting (par. 0017: instrument may be a scissors, dissectors, graspers, for example).
Regarding claim 7 and 18, Ryan further teaches wherein simulating, on the display, the effect the manipulation of the surgical device has on the visual representation of the anatomical feature includes generating on the display a change in state of the visual representation of the anatomical feature (par. 0017 and 0023: graphic engine of computer further causes the display to reflect distortion in the surface of a rendered organ if the position of the simulated instrument enters the space occupied by the rendered organ, including rendered models of instruments which may vary, with rendered elements of the simulation to perform various surgical tasks).
Regarding claim 8, Ryan further teaches wherein the change in state of the visual representation of the anatomical feature is displayed as a movement of a piece of virtual tissue of the visual representation of the anatomical feature (par. 0017 and 0023: distortion of the organ(s) having space, shape, lighting and texture, on the display).
Regarding claim 9, Ryan further teaches wherein the instructions stored on the memory, when executed by the processor, cause the workstation to generate on the display a type of actuation of the surgical device (par. 0017 and 0023: graphic engine of computer further causes the display interactions between rendered models of instruments, which may vary, with rendered elements of the simulation to perform various surgical tasks. Non-limiting examples of the instrument include scissors, dissectors, graspers, which are instruments that actuate.).
Regarding claim 10, Ryan further teaches wherein the simulator includes a housing defining an internal volume representative of a thoracic cavity, the surgical device movably coupled to the housing (par. 0017; 0019; FIG. 1 and 2, ref. 22; 32: body form 22, comprising a housing structure with an internal volume, described as representing a human torso, and thus including the thoracic cavity which is part of the human torso.  Additionally, the instrument(s) 32 is movably-attached to the housing of the body form via body panel 26).
Regarding claim 12, Ryan further teaches wherein the visual representation of the anatomical feature includes virtual tissue, and the position information of the surgical device is used to apply local displacements to the virtual tissue (par. 0017 and 0023: distortion of the organ(s) having space, shape, lighting and texture, on the display, based on received position data from the instrument tracking system and cameras).
Regarding claim 16, Ryan further teaches wherein the workstation predicts the effect on the visual representation of the anatomical feature based on an analysis of the position information of the surgical device (par. 0023: graphic engine of computer further causes the display to reflect distortion in the surface of a rendered organ if the position of the simulated instrument enters the space occupied by the rendered organ). 
Regarding claim 19, Ryan further teaches wherein the surgical device is a virtual representation of a surgical device (par. 0023: rendered models of instruments, which represent the physical instrument, such as scissors, dissectors, graspers, for example).

Claim(s) 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being obvious over US 2010/0167250 to Ryan, as applied to claim 1, in further view of US 2013/0323700 to Samosky.
Regarding claim 11, Ryan further teaches wherein the visual representation of the anatomical feature is a generated model (par. 0023: simulated organs), but does not expressly disclose it as based on medical imaging data of the anatomical feature of a patient.  However, Samosky teaches a related surgical training device comprising a physical model and corresponding virtual model of an anatomic region associated with a procedure (Abstract) wherein the visual representation of the anatomical feature is derived from medical imaging data, such as MRI, CT, or 3D ultrasound data, for example (par. 0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate virtual models derived from medical image data, such as MRI, CT, or 3D ultrasound data, as disclosed by Samosky, into the surgical simulator of Ryan, in order to provide a more realistic training experience by displaying rendered organs based on actual patient data.
Regarding claim 13, Ryan teaches the elements above, but does not expressly disclose wherein a reaction of the virtual tissue to the applied local displacement is calculated from mechanical properties assigned to structures in the virtual tissue.  
Regarding claim 14, Ryan teaches the elements above, but does not expressly disclose   wherein the mechanical properties are assigned by tissue type, the tissue type including parenchyma, vasculature, bronchi, tumor, cartilage, and muscle.
However, Samosky further discloses the virtual anatomic model can provide detailed internal anatomic structural data, such as by associating a tissue type with each location in the physical anatomic model, and the physical anatomic model and the virtual anatomic model can be created based at least in part on detailed anatomic data relating to the anatomic region (par. 0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual model based on detailed anatomic data relating to an anatomic region, including associating tissue type for each location, as taught by Samosky, into the modified surgical simulator of Ryan, in order to provide a more realistic training experience by designing the virtual (and physical) model based on detailed structural data at each different tissue type location, thereby causing the virtual representation to reflect how a particular tissue type reacts differently to an interaction with a surgical instrument, representing in the virtual space.  Moreover, Examiner takes Official Notice that the tissue types claimed (i.e., parenchyma, vasculature, bronchi, tumor, cartilage, and muscle) were well-known and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
        2 Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
        
        4 Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.